DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applied reference is of record.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compounds of claims 21 and 28; the oligomer, polymer, dendrimer of claims 31; the devices of claims 34, 36, 38, 39, 45 and 50-51; the formulations of claims 32-33 and 40-44; the processes of claim 30
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Jane (US 2016/0276596) teaches a material represented by Formula K1 (paragraph 9):

    PNG
    media_image1.png
    474
    423
    media_image1.png
    Greyscale

	A specific example of Formula K1 is represented by Formula 1-1 (page 16):

    PNG
    media_image2.png
    163
    842
    media_image2.png
    Greyscale

	Formulas I, 1-1, shows X = N; n =0; a =1; b, c and d =0; Ar1 – phenyl; Ar2 = biphenyl; Z1 and Z2 = methyl; e and f = 0.
Both c and d = 0 is out of scope with independent claims 21, 32, 38, 43.
The triazine group wherein all three X substituents are N is out of scope with independent claim 28, 51.
The prior art fails to teaches an oligomer, polymer, dendrimer as required by independent claims 31, 33, 36, 39.
The prior art fails to teach the combination of Ar1 and Ar2 in the compound of independent claims 29, 43, 45.
	Jane fails to teach, suggest or offer guidance that would render obvious modifying Formula I to arrive at the limitations of the above independent claims.
Claims 19-23, 25 and 28-54 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786